Citation Nr: 1638436	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2000 to March 2001, and in the United States Navy from March 2001 to June 2001. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February and December 2010 rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the 2014 hearing transcript and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that subsequent to the July 2015 Board remand, the AOJ made multiple attempts to obtain the Veteran's current mailing address as well as made attempts to contact the Veteran by phone.  Letters sent to the Veteran at various addresses were returned to VA.   

In a Report of General Information, dated in September 2016, however, it was noted that Veteran had called after getting a forwarded SSOC (supplemental statement of the case) that was now past the time frame for him to act.  It was also noted that an SSOC was originally sent to a [redacted] address, but the Veteran stated he has never lived at that address or used it for his mail.  The Veteran reported that the only 2 addresses he had were in Savannah, Tennessee, on [redacted] and at a P.O. Box.  He also provided a current phone number, and also provided another number to call him at in case he could not be reached because the bill had not been paid.  The Veteran indicated he would fill out a form to update his contact information and send it back.  He also indicated he would prefer a location in Savannah, Tennessee.  

In view of the foregoing, the Board finds that the Veteran should be provided an additional opportunity to report for a VA examination in conjunction with this claim.  It appears that VA has sent correspondence to the Veteran in the past to the P.O. Box; however, he should nonetheless be provided one final chance to be notified of and to report for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders.  If any previously diagnosed disorder, to include major depressive disorder, bipolar disorder, intermittent explosive disorder, and schizoaffective disorder, is not found on examination, address the prior diagnoses of record.

a. If a PTSD diagnosis is deemed appropriate, the examiner must identify the stressor or stressors upon which the diagnosis is based. 

b. As to other diagnosed psychiatric disorders, the examiner must provide an opinion regarding each diagnosed disorder whether it is at least as likely as not that each diagnosed disorder is related to service.  The examiner must also comment on whether the Veteran exhibited early manifestations of the diagnosed disorders during service. 

c. If a personality disorder is diagnosed, the examiner must provide an opinion whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability?

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his latest address of record, which appears to be the two addresses he provided in the September 2016 Report of Contact noted above.  Advise the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In addition, attempt to contact the Veteran via telephone and notify him the date and place of the examination.  All such attempts, written and oral, must be documented in the claims file.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and an attempt was made to contact him at his latest telephone number.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  Any evidence received since the July 2016 SSOC must be reviewed.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




